Name: Commission Directive 96/36/EC of 17 June 1996 adapting to technical progress Council Directive 77/541/EEC relating to safety belts and restraint systems of motor vehicles (Text with EEA relevance)
 Type: Directive
 Subject Matter: transport policy;  organisation of transport
 Date Published: 1996-07-17

 Avis juridique important|31996L0036Commission Directive 96/36/EC of 17 June 1996 adapting to technical progress Council Directive 77/541/EEC relating to safety belts and restraint systems of motor vehicles (Text with EEA relevance) Official Journal L 178 , 17/07/1996 P. 0015 - 0030COMMISSION DIRECTIVE 96/36/EC of 17 June 1996 adapting to technical progress Council Directive 77/541/EEC relating to safety belts and restraint systems of motor vehicles (Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 70/156/EEC of 6 February 1970 relating to the type-approval of motor vehicles and their trailers (1), as last amended by Commission Directive 95/54/EC (2), and in particular Article 13 (2) thereof,Having regard to Council Directive 77/541/EEC of 28 June 1977 on the approximation of the laws of the Member States relating to safety belts and restraint systems of motor vehicles (3), as last amended by Commission Directive 90/628/EEC (4), and in particular Article 10 thereof,Whereas Directive 77/541/EEC is one of the separate Directives of the EEC type-approval procedure which has been established by Directive 70/156/EEC; whereas, consequently, the provisions laid down in Directive 70/156/EEC relating to vehicle systems, components and separate technical units apply to this Directive;Whereas, in particular, Articles 3 (4) and 4 (3) of Directive 70/156/EEC necessitate that each separate Directive has attached to it an information document incorporating the relevant items of Annex I to that Directive and also a type-approval certificate based on Annex VI thereto in order that type-approval may be computerized;Whereas in the light of technical progress it is possible to improve the protection provided for passengers by requiring the installation of three-point belts with retractors for the rear outboard seats of motor vehicles of category M1;Whereas a warning should be fitted to all passenger seating positions where an airbag is installed, to inform the users of the vehicle that an airbag is present and consequently no rearward-facing child restraint should be fitted in that seat; whereas this Directive should be further amended when an optimum design of pictogram has been internationally accepted;Whereas it is possible to improve the protection provided for passengers against ejection in case of an accident by requiring a minimum of lap belts with retractors for all forward and rear-facing seating positions in motor vehicle sof categories M2 and M3, and in the case of certain M2 vehicles lap and diagonal belts, as foreseen in Directive 90/628/EEC (except those vehicles which are designed for both urban use and standing passengers);Whereas the entry force of an amendment to this Directive to require such seat belts in M2 and M3 vehicles is conditional upon the adaptation to technical progress of Council Directive 76/115/EEC (5), as last amended by Commission Directive 90/629/EEC (6), on seat belt anchorages, and Council Directive 74/408/EEC (7) on the strength of seats;Whereas the protection of passengers, especially in the centre rear seating position of cars, against both projection and ejection in the case of an accident must be improved and further modifications to the Directive should be introduced for this purpose;Whereas the effectiveness of the measures set out in this Directive for enhancing the protection of passengers in coaches and buses are dependant on the wearing of the seat belts prescribed; whereas this Directive needs to be complemented by an amendment to Council Directive 91/671/EEC (8) on the wearing of seat belts;Whereas reference is made to Council Directive 74/60/EEC (9), as last amended by Directive 78/632/EEC (10), relating to the interior fittings of motor vehicles;Whereas the provisions of this Directive are in accordance with the opinion of the Committee for Adaptation to Technical Progress established by Directive 70/156/EEC,HAS ADOPTED THIS DIRECTIVE:Article 1 Directive 77/541/EEC shall be amended as follows:1. - In Article 2, first paragraph, the words '. . ., or to his authorized representative, . . .` shall be deleted,- Article 4 shall be replaced by the following:'Article 4The competent authorities of the Member States shall inform each other, by means of the procedure specified in Article 4 (6) of Directive 70/156/EEC, of each type of safety belt and restraint systems for which an approval has been granted, refused or withdrawn.`- In Article 9, 'Annex I` shall be replaced by 'Annex II A`.2. A list of Annexes shall be included and the Annexes to Directive 77/541/EEC shall be amended in accordance with the Annex to this Directive.3. In other languages the former term used for 'type-approval` is replaced by a new term.Article 2 1. With effect from 1 January 1997, no Member State may, on grounds relating to safety belts and restraint systems:- refuse, in respect of a type of motor vehicle, safety belt or restraint system, to grant EC type-approval, or national type-approval, or- prohibit the registration, sale or entry into service of vehicles, or the sale or entry into service of safety belts or restraint systems,if the safety belts and restraint systems comply with the requirements of Directive 77/541/EEC as amended by this Directive.2. Subject to the provisions of paragraph 5, with effect from 1 October 1999 for M2 vehicles of 3,5 tonnes or less and all other vehicles from 1 October 1997, Member States:- shall no longer grant EC type-approval, and- may refuse to grant national type-approval,for a type of vehicle on grounds relating to safety belts and restraint systems, and for a type of safety belt or restraint system, if the requirements of Directive 77/541/EEC, as amended by this Directive, are not fulfilled.3. 1. Subject to the provisions of paragraph 5, in the case of vehicles in category M2 with a maximum mass not exceeding 3 500 kg with effect from 1 October 2001 and for and all other vehicles in category M from 1 October 1999, Member States:- shall consider certificates of conformity which accompany new vehicles in accordance with the provisions of Directive 70/156/EEC to be no longer valid for the purposes of Article 7 (1) of that Directive, and- may refuse the registration, sale or entry into service of new vehicles which are not accompanied by a certificate of conformity in accordance with Directive 70/156/EEC, and- may refuse the sale and entry into service of new safety belts and restraint systems,on grounds relating to safety and restraint systems if the requirements of Directive 77/541/EEC, as amended by this Directive, are not fulfilled.3. 2. With effect from 1 October 1999 the requirements of Directive 77/541/EEC as amended by this Directive, relating to safety belts and restraint systems as components, are applicable for the purposes of Article 7 (2) of Directive 70/156/EEC.4. Notwithstanding paragraphs 2 and 3.2 above, for the purposes of replacement parts, Member States shall continue to grant EC type-approval, and to permit the sale and entry into service, of safety belts and restraint systems in accordance with previous versions of Directive 77/541/EEC provided that such safety belts or restraint systems:- are intended to be fitted to vehicles already in use, and- comply with the requirements of that Directive which were applicable when the vehicles were first registered.5. Notwithstanding paragraphs 2 and 3.1 above, in relation to the provision of an airbag warning label in accordance with item 3.1.11 of Annex I, the provisions of these paragraphs shall apply from 1 January 1997.Article 3 1. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive by 31 December 1996 and shall forthwith inform the Commission thereof.When the Member States adopt these provisions, they shall contain a reference to this Directive or be accompanied by such reference on the occasion of their official publication. The methods of making such a reference shall be laid down by the Member States.2. Member States shall communicate to the Commission the texts of the main provisions of national law which they adopt in the field governed by this Directive.Article 4 This Directive shall enter into force on the twentieth day following publication in the Official Journal of the European Communities.Article 5 This Directive is addressed to the Member States.Done at Brussels, 17 June 1996.For the CommissionMartin BANGEMANNMember of the Commission(1) OJ No L 42, 23. 2. 1970, p. 1.(2) OJ No L 266, 8. 11. 1995, p. 1.(3) OJ No L 220, 29. 8. 1977, p. 95.(4) OJ No L 341, 6. 12. 1990, p. 1.(5) OJ No L 24, 30. 1. 1976, p. 6.(6) OJ No L 341, 6. 12. 1990, p. 14.(7) OJ No L 221, 12. 8. 1974, p. 1.(8) OJ No L 373, 31. 12. 1991, p. 26.(9) OJ No L 38, 11. 2. 1974, p. 2.(10) OJ No L 206, 29. 7. 1978, p. 26.ANNEX A list of Annexes is added as follows:LIST OF ANNEXESANNEX I: Scope, definitions, EEC component type-approval, installation requirementsANNEX II: Type-approval documentationAppendix 1. Information document (component)Appendix 2. Information document (vehicle)Appendix 3. Type-approval certificate (component)Appendix 4. Type-approval certificate (vehicle)ANNEX III: EEC component type-approval marksANNEX IV: Example of an apparatus to test durability of retractor mechanismANNEX V: Example of an apparatus to test locking of emergency locking retractorsANNEX VI: Example of apparatus to test the dust resistance of retractorsANNEX VII: Description of trolley, seat, anchorages and stopping deviceANNEX VIII: Description of manikinANNEX IX: Curve of trolley decelerationANNEX X: Instructions for useANNEX XI: Dual buckle testANNEX XII: Abrasion and microslip testANNEX XIII: Corrosion testANNEX XIV: Chronological order of testsANNEX XV: Safety belt installation showing the belt types and retractor typesANNEX XVI: Conformity of productionAnnex I is amended as follows:- item 0 is amended to read as follows:'0. ScopeThis Directive applies to safety belts and restraint systems which are designed for installation in vehicles conforming to the definition given in Article 9 and are intended for separate use, i.e. as individual fittings, by persons of adult build occupying forward or rearward-facing seats.`,- five new items are added after item 1.22 to read:'1.23. "Reference zone" means the space between two vertical longitudinal planes, 400 mm apart and symmetrical with respect to the H-point, and defined by rotation of the apparatus, described in Annex II of Directive 74/60/EEC, from vertical to horizontal. The apparatus shall be positioned as described in that Annex and set to the maximum length of 840 mm.1.24. "Airbag assembly" means a device installed to supplement safety belts and restraint systems in power-driven vehicles, i.e. systems which, in the event of a severe impact affecting the vehicle automatically deploy a flexible structure intended to limit, by compression of the gas contained within it, the gravity of the contracts of one or more parts of the body of an occupant of the vehicle with the interior of the passenger compartment.1.25. "Passenger airbag" means an airbag assembly intended to protect occupant(s) in seats other than the driver's in the event of a frontal collision.1.26. "Child restraint" means an arrangement of components which may comprise a combination of straps or flexible components with a securing buckle, adjusting devices, attachments, and in some cases a supplementary chair and/or an impact shield, capable of being anchored to a power-driven vehicle. It is also so designed as to diminish the risk of injury to the wearer, in the event of a collision or of abrupt deceleration of the vehicle, by limiting the mobility of the wearer's body.1.27. "Rearward-facing" means facing in the direction opposite to the normal direction of travel of the vehicle.`,- items 1.8.4.1 and 1.8.4.2 are amended to read:'1.8.4.1. Deceleration of the vehicle (single sensitivity).1.8.4.2. A combination of the deceleration of the vehicle, movement of the webbing or any other automatic means (multiple sensitivity).`,- item 2.1.1 is amended to read:'2.1.1. The application for EEC component type-approval pursuant to Article 3 (4) of Directive 70/156/EEC of a type of safety belt shall be submitted by the manufacturer.The application for EEC component type-approval pursuant to Article 3 (4) of Directive 70/156/EEC of a type of restraint system shall be submitted by the manufacturer or by the manufacturer of the vehicle in which it is to be installed.`,- item 2.1.2 is amended to read:'2.1.2. A model for the information document is given in Appendix 1 of Annex II. The following samples must be submitted to the technical service conducting the type-approval tests:`,- item 2.1.2.1 is deleted,- items '2.1.2.2, 2.1.2.3, and 2.1.2.4` are renumbered '2.1.2.1, 2.1.2.2 and 2.1.2.3` respectively,- item 2.1.3 is amended to read:'2.1.3. In the case of restraint systems, two samples shall be submitted by the applicant to the technical service conducting approval tests for the restraint system. These may include two of the samples of belts mentioned in 2.1.2.1 and, at the manufacturer's choice, either a vehicle representative of the vehicle type to be approved, or the part or parts of the vehicle considered essential by the service.`,- a new item is added after item 2.4.1.4 to read:'2.4.1.5. The use of materials with properties of polyamide 6 as regards water retention is prohibited in all mechanical parts for which such a phenomenon is likely to have an adverse effect on their operation.`,- item 2.4.5.2.1 is amended by adding at the end:'In the case of a single sensitivity, according to item 1.8.4.1, only the specifications regarding deceleration of the vehicle are valid.`,- item 2.4.5.2.1.5 is amended by adding at the end:'However, this requirement need not be met in the case of a retractor with multiple sensitivities provided that only one sensitivity is dependent on an external signal or power source and the failure of the signal or power source is indicated to the driver by optical and/or acoustical means.`,- item 2.4.5.2.2 is amended to read:'2.4.5.2.2. when tested in accordance with 2.7.7.2, an emergency locking retractor with multiple sensitivity, including strap sensitivity, shall comply with the specified requirements and also lock up when strap acceleration measured in the direction of unreeling is not less than 2,0 G.`,- a new item is added after 2.6.1.4.2 to read:'2.6.1.5. By way of derogation, in the case of a restraint system, the displacements may be greater than those specified in paragraph 2.6.1.3.2 in the case where the upper anchorage fitted to the seat profits by the derogation provided in paragraph 5.5.4 of Annex I to Directive 76/115/EEC. Details of the restraint system concerned shall be included in the addendum to the type-approval certificate referred to in Appendices 3 and 4 of Annex II.`,- item 2.7.3: replace '2.1.2.4` by '2.1.2.2`,- renumber item '2.7.10` (test report), which was not renumbered by Directive 90/628/EEC, by '2.7.11`,- the last sentence of item 2.7.11 is amended to read:'If the forward displacement of the manikin has exceeded the values prescribed in 2.6.1.3.2, the report shall state whether the requirements of 2.6.1.4.1 have been met`,- item 2.8.3 is amended to read:'2.8.3. As a general rule, measures to ensure the conformity of production shall be taken in accordance with the provisions laid down in Article 10 of Directive 70/156/EEC.`,- item 2.8.3.1 is amended to read:'2.8.3.1. Special provisions detailing the tests to be carried out and the test frequency are laid down in Annex XVI to this Directive.`,- items 2.8.3.2 to 2.8.4.5 are deleted,- item 3.1.1 is amended to read:'3.1.1. With the exception of folding seats (as defined in Directive 76/115/EEC) and seating intended solely for use when the vehicle is stationary, the seats of vehicles covered by Article 9 in categories M and N (except those vehicles in categories M2 and M3 which are designed for both urban use and standing passengers) must be equipped with safety belts or restraint systems which satisfy the requirements of this Directive.`,- item 3.1.3 is amended to read:'3.1.3. . . . the installation of a lap belt of type Br4m is allowed . . .` ('B, Br3 or` is deleted.),- four new items are added after item 3.1.9 to read:'3.1.10. Every seating position in Annex XV marked with the symbol>REFERENCE TO A FILM>, three-point belts of a type specified in Annex XV shall be provided unless one of the following conditions is fulfilled:- there is a seat or other vehicle parts conforming to paragraph 3.5 of Appendix 1 of Annex III of Directive 74/408/EEC directly in front, or- no part of the vehicle is in or, when the vehicle is in motion, capable of being in the reference zone, or- parts of the vehicle within the said reference zone comply with the energy absorbing requirements set out in Appendix 6 of Annex III of Directive 74/408/EECin which case two-point belts of a type specified in Annex XV may be provided.3.1.11. Save as provided by item 3.1.12, every seating position which is fitted with an airbag shall be provided with a warning against the use of a rearward-facing child restraint on the seat. The warning label, in the form of a pictogram which may include explanatory text, shall be durably affixed and located such that it is easily visible in front of a person about to install a rearward-facing child restraint on the seat in question. An example of a possible design of pictogram is shown in figure 1. A permanent reference should be visible at all times, in case the warning is not visible when the door is closed.Figure 1Pictogram>REFERENCE TO A FILM>3.1.12. The requirements of item 3.1.11 shall not apply if the vehicle is fitted with a mechanism which senses automatically the presence of a rearward-facing child restraint, and ensures that the airbag will not be deployed when such a child restraint system is fitted.3.1.13. In the case of seats capable of being turned to or placed in other orientations, for use when the vehicle is stationary, the requirements of item 3.1.1 shall only apply to those orientations designated for normal use when the vehicle is travelling on a road, in accordance with this Directive. A note to this effect shall be included in the information document.`,- a new item is added after item 3.2.2.4 to read:'3.2.2.5. The technical service shall verify that, with the buckle tongue engaged in the buckle and no occupant in the seat- the possible slack in the belt does not prevent the correct installation of child restraint systems recommended by the manufacturer, and- in the case of three-point belts, a tension of at least 50 N can be established in the lap section of the belt by external application of tension in the diagonal section of the belt.`,- three new items are added to read:'4. Application for EEC type-approval for a vehicle type in respect of the installation of its safety belts and restraint systems4.1. The application for approval pursuant to Article 3 (4) of Directive 70/156/EEC of a vehicle type with regard to the installation of its safety belts and restraint systems shall be submitted by the vehicle manufacturer.4.2. A model for the information document is given in Annex II, Appendix 2.4.3. A representative vehicle of the type to be approved shall be submitted to the technical service conducting the type-approval tests.5. Granting of EEC type-approval5.1. If the relevant requirements are satisfied, EEC type-approval pursuant to Article 4 (3) and, if applicable, 4 (4) of Directive 70/156/EEC shall be granted.5.2. A model for the EEC type-approval certificate is given in:5.2.1. Annex II, Appendix 3 for applications referred to in 2.1;5.2.2. Annex II, Appendix 4 for application referred to in 4.5.3. An approval number in accordance with Annex VII to Directive 70/156/EEC shall be assigned to each type of safety belt or restraint system and to each type of vehicle approved. The same Member State shall not assign the same number to another type of safety belt or restraint system or to another type of vehicle.6. Modification of the type and amendments to approvals6.1. In the case of modifications to either the type of vehicle or of the safety belt or restraint system approved pursuant to this Directive, the provisions of Article 5 of Directive 70/156/EEC shall apply.`Annex II is replaced by the following Annex II:'ANNEX IITYPE-APPROVAL DOCUMENTATIONAppendix 1>START OF GRAPHIC>Information document No . . .relating to EEC component type-approval ofsafety belts and restraint systems (77/541/EEC)as last amended by Directive 96/36/ECThe following information, if applicable, must be supplied in triplicate and include a list of contents. Any drawings must be supplied in appropriate scale and in sufficient detail on size A4 or on a folder of A4 format. Photographs, if any, must show sufficient detail.If the systems, components, or separate technical units have electronic controls, information concerning their performance must be supplied.0. General0.1. Make (trade name of manufacturer):0.2. Type and general commercial description(s):0.5. Name and address of manufacturer:0.7. In the case of components and separate technical units, location and method of affixing of the EEC approval mark:0.8. Address(es) of assembly plant(s):1. List of vehicle(s) to which the device is intended to be fitted [if applicable]2. Description of the device2.1. Safety belt2.1.1. Configuration of safety belt (two-point belt, three-point belt, static, automatic):2.1.2. Details of webbing (material, weave, dimensions and colour):2.1.3. Type of retractor (designation of retractor as per item 1.1.3.2.2 of Annex III to Directive 77/541/EEC):2.1.3.1. Information on additional functions, if applicable:2.1.4. Drawings of the rigid parts (as per item 1.2.1 of Annex I to Directive 77/541/EEC):2.1.5. Diagram of the seat belt assembly enabling identification and location of the rigid parts:2.1.6. Mounting instructions showing, inter alia, the installation of the retractor and its sensing device:2.1.7. If a device for adjusting the belt height is present, state whether it is considered to be part of the belt:2.1.8. In the case of a pre-loading device or system, a full technical description of the construction and function including any sensing device, describing the method of activation and any necessary method to avoid inadvertent activation:2.2. Restraint systemIn addition to the information required in 2.1 above:2.2.1. Drawings of the relevant parts of the vehicle structure and any seat anchorage reinforcements:2.2.2. Drawings of the seat, showing its structure, adjustment system and fixing the fixing components, with an indication of the materials used:2.2.3. Drawing or photograph of the restraint system as installed:Date, file>END OF GRAPHIC>Appendix 2>START OF GRAPHIC>>END OF GRAPHIC>Appendix 3>START OF GRAPHIC>MODEL(maximum format: A4 (210 Ã  297 mm))EEC TYPE-APPROVAL CERTIFICATEStamp ofadministrationCommunication concerning the- type-approval (1),- extension of type-approval (1),- refusal of type-approval (1),- withdrawal of type-approval (1),of a type of vehicle/component/separate technical unit (1) with regard to Directive . . ./. . ./EEC, as last amended by Directive . . ./. . ./EC.Type-approval number:Reason for extension:SECTION I0.1. Make (trade name of manufacturer):0.2. Type and general commercial description(s):0.3. Means of identification of type, if marked on the vehicle/component/separate technical unit: (1) (2)0.3.1. Location of that marking:0.4. Category of vehicle: (1) (3)0.5. Name and address of manufacturer:0.7. In the case of components and separate technical units, location and method of affixing of the EEC type-approval mark:0.8. Address(es) of assembly plant(s):SECTION II1. Additional information (where applicable): (see addendum)2. Technical service responsible for carrying out the tests:3. Date of test report:4. Number of test report:5. Remarks (if any): (see addendum)6. Place:7. Date:8. Signature:9. The index to the information package lodged with the approval authority, which may be obtained on request, is attached.(1) Delete where not applicable.(2) If the means of identification of type contains characters not relevant to a description of the vehicle, component or separate technical unit types covered by this type-approval certificate, such characters shall be represented in the documentation by the symbol "?" (e.g. ABC??123??).(3) As defined in part A of Annex II to Directive 70/156/EEC.>END OF GRAPHIC>>START OF GRAPHIC>Addendum to EEC type-approval certificate No . . .concerning the component type-approval of safety belts and restraint systems with regard to Directive 77/541/EEC, as last amended by Directive . . ./. . ./EC1. Additional Information1.1. Configuration:(use symbols and marks prescribed in items 1.3 and 1.4 of Annex III; if applicable, indicate additional features, such as device for height adjustment, preloading device, etc.)1.2. Vehicles for which the device is designed:1.3. Position on vehicles where the device is to be mounted:5. Remarks:>END OF GRAPHIC>Appendix 4>START OF GRAPHIC>MODEL(maximum format: A4 (210 Ã  297 mm))EEC TYPE-APPROVAL CERTIFICATEStamp ofadministrationCommunication concerning the- type-approval (1),- extension of type-approval (1),- refusal of type-approval (1),- withdrawal of type-approval (1),of a type of vehicle/component/separate technical unit (1) with regard to Directive . . ./. . ./EEC, as last amended by Directive . . ./. . ./EC.Type-approval number:Reason for extension:SECTION I0.1. Make (trade name of manufacturer):0.2. Type and general commercial description(s):0.3. Means of identification of type, if marked on the vehicle/component/separate technical unit: (1) (2)0.3.1. Location of that marking:0.4. Category of vehicle: (1) (3)0.5. Name and address of manufacturer:0.7. In the case of components and separate technical units, location and method of affixing of the EEC type-approval mark:0.8. Address(es) of assembly plant(s):SECTION II1. Additional information (where applicable): (see addendum)2. Technical service responsible for carrying out the tests:3. Date of test report:4. Number of test report:5. Remarks (if any): (see addendum)6. Place:7. Date:8. Signature:9. The index to the information package lodged with the approval authority, which may be obtained on request, is attached.(1) Delete where not applicable.(2) If the means of identification of type contains characters not relevant to a description of the vehicle, component or separate technical unit types covered by this type-approval certificate, such characters shall be represented in the documentation by the symbol "?" (e.g. ABC??123??).(3) As defined in part A of Annex II to Directive 70/156/EEC.>END OF GRAPHIC>>START OF GRAPHIC>Addendum to EEC type-approval certificate No . . .concerning the type-approval of a vehicle with regard to Directive 77/541/EEC, as last amended by Directive . . ./. . ./EC1. Additional information1.1. Designation of the safety belts or restraint systems which can be fitted to the vehicle1.1.1. Make:1.1.2. Component type-approval mark:1.1.3. Position on vehicle:1.2. Safety belt anchorages1.2.1. Type-approval number:1.3. Seats1.3.1. Type-approval number, if available:5. Remarks:>END OF GRAPHIC>`Annex III is amended as follows:- item 1.1.2 is amended to read:'1.1.2. in the vicinity of the rectangle the "base approval number" contained in section 4 of the type-approval number referred to in Annex VII of Directive 70/156/EEC preceded by the two figures indicating the sequence number assigned to the latest major technical amendment to Directive 77/541/EEC on the date EEC component type-approval was granted. In this Directive the sequence number is 04.`,- item 2: in the four diagrams, '2439` is replaced by '04 2439`,- in items 2.1, 2.2, 2.3 and 2.4, the term 'under the number 2439` is replaced by 'according to this Directive (04) under the base approval number 2439`,- the note at the end of Annex III is amended to read as follows:the base approval number and symbol(s) shall be placed close to the rectangle.Annex XV (see Directive 90/628/EEC) shall be amended as follows:The table, together with explanatory notes, shall be amended to read:>REFERENCE TO A FILM>